             Case 2:19-cr-00203-RSM Document 485 Filed 03/08/21 Page 1 of 1




 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4                              WESTERN DISTRICT OF WASHINGTON
 5
                                     SEATTLE, WASHINGTON

 6
                                                    )
     UNITED STATES OF AMERICA,                      )
 7
                                                    )   Case No. CR19-203 RSM
                   Plaintiff,                       )
 8
                                                    )
            vs.                                     )   ORDER GRANTING MOTION TO
 9
                                                    )   PROCEED WITH SENTENCING
10
                                                    )   HEARING BY VIDEO
                                                    )   TELECONFERENCING
     KARISSA JEAN MASON,                            )
11
                Defendant.                          )
12
                                                    )

13

14

15          Before the court is Defendant Karissa Mason’s motion to proceed with her

16   sentencing hearing by teleconferencing. Plaintiff United States of America ("the
17
     Government") does not oppose the motion. Ms. Mason has submitted a waiver of in-person
18
     appearance.
19

20
            The court has reviewed the motion, the record in this matter and the applicable law.

21   Being fully advised and finding oral argument unnecessary, the court GRANTS the motion
22   to proceed with the sentencing hearing via video teleconference.
23
            DATED this 8th of March, 2021.
24

25

26
                                                 A
                                                 RICARDO S. MARTINEZ
27                                               CHIEF UNITED STATES DISTRICT JUDGE

28


      ORDER ON MOTION TO PROCEED WITH                              KRADEL DEFENSE PLLC
      SENTENCING PLEA HEARING BY                                    1001 4TH Ave., Suite 4050
      TELECONFERENCING- 1                                              Seattle, WA 98154
                                                                         (206) 397-3102
